 TURNER'S EXPRESS,INC.561Turner's a Express,IncorporatedandTeamsters LocalUnion No.-822,affiliated with International Broth-erhood of Teamsters;Chauffeurs,Warehousemenand Helpers of America.Case 5-CA-5155August 10, 1971DECISION AND ORDERBy MEMBERSFANNING,BROWN, AND>KENNEDYUpon a charge filed on May 4, 1971, by TeamstersLocal Union No. 822, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men andHelpers of America, herein called the Union,and duly served on Turner's Express, Incorporated,herein called the Respondent, the General Counsel ofthe National Labor Relations Board, by the RegionalDirector for Region 5, issued a complaint on May 10,1971, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies oftht charge, complaint, and notice of hearing before aTria1'Ecaminer were,duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on or aboutMarch 19, 1971, following a Board election in Case5-RC-6853 the Union was duly certified as, theexclusive collective-bargaining representative of Re-spondent's employees in the unit found appropriate;'and that, commencing on or about April 28,197 1, andat all times thereafter,-Respondent has, refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represent-ative,although the Union has requested and isrequesting it to do so. On May 21, 1971, Respondentfiled its answer to the complaint admitting in part,and denying in part, the allegations in the complaint.On May 26, 1971, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on June 8, 1971, the Boardissued an order transferring the proceeding to theBoard and a Notice To -Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause, characterized as Respon-dent's Statement in Opposition to Motion for Summa-ry Judgment and Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations-Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.-,Upon the entire record in this proceeding,the Boardmakes the following;Ruling on the Motionfor SummaryJudgmentIn its answer to the complaint and in its response tothe Notice To Show Cause,Respondent asserts thatthe Board exceeded its statutory authority in certify-ing the Union as the exclusive bargaining representa-tive of Respondent's employees. -Itsargument ispremised on the contention-that its objections filed inCase 5-RC-6853 should have been sustained and theelection set aside.Respondent further states that itsonly means of obtaining judicial review of the Board'sDecision and Certification, of Representative (189NLRB'No. 23)issued in the antecedent representa-tionproceedings in Case.5-RC-6853,which itconsiders to be erroneous,is to refuse to bargain.Accordingly,itopposes the' Motion for SuxnxnaryJudgment.Upon the record before us, including the record inCase 5-RC-6853,Turner's Express,_Incorporated189NLRB No. 23, we find no merit in the ,Respondent'scontentions.The election in the representation casewas conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election between theRespondentand the Union.Upon conclusion of the election theparties were furnishedwitha tally of ballots whichshowed that of approximately 66 eligible voters, 32votes were cast for the Petitioner,22 were cast againstthe Petitioner,6 votes were challenged,and 2 ballotswere void.The challenged ballots were not sufficientin number to affect the results of the election.On August 14, 1969,the Employer filed timelyObjections to Conduct Affecting the Outcome of theElection, togetherwith a motion to dismiss thepetition. The objections alleged in substance that twosupervisory and managerial employees of the Em-ployer, Garland Tebo and E. W. Robbins,were activein support of the Union's organizing and electioneer-ing efforts.The Regional Director conducted aninvestigation and on October 21, 1969,°issued hisReport on Objections and Notice of Hearing in whichhe found-that the investigation disclosed the existenceof certain"substantial and material questions" anddirected that a hearing be held before a HearingOfficer who would propose recommendations to theBoard.1Official notice is .taken ofthe recordm the representation proceeding,Case 5-RC--6853,as the term"record"isdefined,in Sees. 102.68 and102.69(1) of the Board'sRules and Regulations,Series 8, as amended. SeeLTV Electrosystems,Inc.,166 NLRB 938, enfd.388 F.2d 683 (CA. 4,1%8);192 NLRB No. 89Golden Age Beverage Co.,167 NLRB 151;Intertype Co. v.'Penello,269F.Supp. 573 (D.C. Va., 1967);Follett Corp.,164 NLRB 378,enfd.397 F.2d91 (CA.7, 1968);Sec. 9(d) of the NLRA. WDECISIONS OF NATIONAL LABOR-RELATIONS BOARDFollowing such a hearing,' in, his report, issued-onApril 15,.1970, the Hearing Officer recommended'thatthe,' objections be overruled in their-entirety and thatthe Petitioner be certified as the collective-bargainingrepresentative of the employees. The Respondentfiled timely exceptions to the Hearing Officer'sReport together with a supporting brief. On March 9,1971, the Board issued,its Decision and Certificationof Representative inTurner's Express, Incorporated,189 NLRB No. 23, wherein it adopted and amplifiedthe Hearing Officer's findings and recommendationsby finding that the` p'roumon'''activities ofminorsupervisors,Robbins and Tebo, - did `not impair theemployees' freedom of choice in the election, orconstitute interference which would warrant 'settingaside the election.' The Board certified the Union asthe exclusive collective-bargaining representative ofthe employees in the appropriate unit.-It is well settled that in the absence of newlydiscovered' or` 'previously unavailable evidence orspecial, circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigate issueswhich were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in this proceed-ing were or could 'have been litigated in the priorrepresentation proceeding, and the Respondent doesnot `offer to adduce at a hearing`any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein which'would require the Board' to reexamine the decisionmade in the representation proceeding. We thereforefind that the 'Reespondent has not' raised any' issuewhich is properly litigable in this unfair labor practicefor Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent,a Virginia corporation, with its princi-pal officeat .Norfolk, Virginia, is engaged in truckingoperations- and transports freight between the Com-monwealth of Virginia and the States of Maryland,Pennsylvania,New York, and other States. Duringthe preceding 12-month period, ' ,the Respondentreceivedrevenues in excess, of $50,000 from theinterstatepart of itsbusiness.We find, on the -basis of the ,foregoing, thatRespondentis,and has been at all times materialRSee Pittsburgh PlateGlassCo.v.N.LRB.,313,U.S.146,162(1941);Rules and Regulations of the Board,Sees. 102.67(f) and 102.69(c).3Respondent further contends in its response to the Notice To ShowCause that it is entitled,as 4 matter of law,to a formal hearmg under Sec.herein, an employer engaged in commerce within themeaning of ,Section 2(6) and (7) of the Act, and that itwill _,effectuate the ;policies -of the, Act, to,,, assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDTeamsters Local_, Union No. 822,- affiliated withInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labororganization within themeaning ofSection 2(5) of theAct.III.THE -UNFAIR LABOR PRACTICESA., , The Representation Proceeding1.The unitThe following employees of the Respondent consti-tutea unit appropriate for collective-bargainingpurposes within the ,meaning of Section 9(b) of theAct:All , truckdrivers,warehousemen, and shopemployees employed by the Employer at its 1300SheltonAvenue,Norfolk,Virginia, 'locatiori,excluding all other employees, office",elericalemployees, guards and supervisors as defined inthe Act.2,The certificationOn August 6 and 7, 1969, a majority" of theemployees of Respondent in said unit, in a ,secretballot election conducted under the supervision of theRegional Director for Region5designated the Unionas their- representative for the purpose of -collectivebargaining with the Respondent. The Union wascertified as the collective-bargaining representative ofthe employees in said unit on March 19,197 1, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about March 25,197 1, and at alltimes thereafter, the Union has requested the Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the.employ-ees inthe above-described unit. Commencing on orabout April 28, 1971, and, continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain with the_10(b) of theAct rather than"an informal factual hearing under Section 9of the Act."We fmd no merit in this contention.See JanlerPlasticMoldCorp.,191 NLRB No: 24. TURNER'S EXPRESS,INC. -563Union as the exclusive-representative for collectivebargaining of all employees in said unit.'Accordingly,we find'that the Respondent has, sinceApril 28,1971,and at,all times thereafter;refused tobargain collectivelyWiththe Union as-the exclusiverepresentative,of the,employees in the appropriateunit,and that,by' such refusal,Respondent hasengaged in and-is engaging in unfair labor,practiceswithin-the meaning of Section 8(a)(5) and, (1) of theAct.-IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above,occuring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning ofSection 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative -of all employees in, theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent-for the period provided bylaw,-weshall construe the initial period of certificationas beginning on the date Respondent commences tobargainin good faith with the jUnion'as'the recognizedbargaining representative in the appropriate unit.SeeMar Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company d/bla Lamar Hotel,140 NLRB226, 229,enfd. 328 F.2d 600 (C.A. 5), cert. denied 379U.S. 817;Burnett Construction Company,149 NLRB1419,142 1, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Turner's Express, Incorporated, is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.Teamsters Local Union No. 822, affiliated withInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of theAct.3.All truckdrivers,warehousemen,, and shopemployees employed by the, Employer at it 1300Shelton Avenue, Norfolk, Virginia, location; exclud-ing all other employees, office, clerical employees,guards and supervisors as defined in the Act consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.-4.SinceMarch 19, 1971, the above-named labororganization has been: and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the 'meaning, of Section 9(a) ofthe Act.5.By refusing on or about April 28, 1971, and atall times thereafter, to-bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all- ,the employees -ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act,6.By the aforesaid refusal to bargain, Respondenthas interfered- with, restrained, and coerced, -and isinterfering with, restraining; and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affectingcommercewithin the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to ' Section 10(c) of the National- LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Turner's Express, Incorporated, its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay,wages,hours, and other terms and conditionsof employment, with Teamsters Local Union No. 822,affiliatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, as the exclusive bargaining representative ofits employees in the following appropriate unit:All truckdrivers,warehousemen, and shopemployees employed by the Employer at its 1300SheltonAvenue,Norfolk,Virginia, location;excluding all other employees, office clericalemployees, guards and supervisors as defined inthe Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofrights guaranteed them in Section 7 of the Act. '564DECISIONSOF NATIONAL,LABOR RELATIONS BOARD2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request,- bargain, with -the above-namedlabor organization, as the exclusive representative ofall employees in the, aforesaid appropriate unit withrespect to rates of pay, wages,-hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its location and place of business yinNorfolk,Virginia, copies of the attached -noticemarked ° `Appendix." 4 Copies of said notice,on formsprovided by the Regional Directot,for,,Region 5, afterbeing duly signed by Respondent's representative,shall be posted by `Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees: arecustomarily posted. Reasonable steps shall-be takenby Respondentto insurethat said notices are notaltered; defaced, or covered by any other material.(c)Notify the Regional Director, `for Region 5, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.s In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourtof Appeals,the words in the notice reading"Posted byOrder of'the National Labor Relations Board"shall be changed to read"Posted Pursuant to a judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuse to bargain collectively concern-ing rates-of pay,wages,hours, and other terms andconditions of employment with Teamsters LocalUnionNo.. 822, affiliated with International- Brother-hoodof Teamsters,Chauffeurs,Warehousemen, andHelpers of America, asthe excl sive representative ofthe employees in the bargainingunitdescribed below.WE WILL NOTin any liketor related manner interferewith,restrain,or coerce our,employeesin the exerciseof the rights guaranteedthembySectiony7of the Act.WE WILL ,upon request,, bargainwith the above-named,,Union, as the,exclusive ,representative ;of allemployees in the bargaining unitdescribed below,with respect to rates of pay, wages,hours, and otherterms and-conditions of employment, 'and, if anunderstanding is reached, embodysuch understand-ing in a signed agreement.The bargaining unit is: -All , truckdrivers, `warehousemen, and 'shopemployeesemployed by the Employerat'its'*1300SheltonAvenue,Norfolk,Virginia,location;excluding all other employees,officeclericalemployees, guards and supervisors as defined inthe Act.TURNER'SEXPRESS,INCORPORATED(Employer) -DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted -for 160 consecutivedays from the date of posting and must not be-altered,defaced, or covered by-any other material.Any questions concerning this notice or compliancewith its provisions may be 'directed to the Board'sOffice, Federal Building, Room 1019, Charles Center,Baltimore,Maryland 21201, Telephone 301-962-2822.